Citation Nr: 1420573	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an effective date earlier than November 3, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial disability evaluation in excess of 10 percent for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from July 2011 to October 2012.  In the December 2012 Statement of the Case (SOC), the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Virtual treatment records from March 2013 were specifically reviewed in the May 2013 Supplemental Statement of the Case.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims.  Additional electronic records that are not pertinent to the Veteran's claims are associated with his electronic claims file in the Veterans Benefits Management System (VBMS).  Any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in August 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issue of entitlement to service connection for sleep apnea secondary to service-connected PTSD was raised in a March 2014 statement from the Veteran that was associated with his electronic claims file in the VBMS.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial disability evaluation in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A February 17, 2009 Board decision denied entitlement to service connection for PTSD.  

2. The Veteran's petition to reopen a claim of entitlement to service connection for PTSD was received by VA on May 26, 2009.  

3. The evidence of record does not show that the Veteran filed a formal or informal petition to reopen a claim of entitlement to service connection for PTSD prior to May 26, 2009.   

4. The evidence of record does not show that entitlement to service connection for PTSD arose prior to May 26, 2009.  


CONCLUSION OF LAW

The criteria for an effective date of May 26, 2009, but no earlier, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2011 satisfied the duty to notify provisions with regard to a petition to reopen and a claim for service connection.  See 38 C.F.R. § 3.159(b)(1) (2013); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement (NOD) from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In December 2012, the Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

The Veteran's service treatment records, VA medical treatment records, service personnel records, and lay statements were obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  The Veteran was provided with a hearing in August 2013.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claim.  Specifically, the Veteran was asked whether he received VA or private treatment.  Further, the elements necessary to substantiate a claim for an earlier effective date were explained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Entitlement to an Effective Date Earlier than November 3, 2009, for the Grant of Service Connection for PTSD

The Veteran asserts that the effective date of the grant of service connection for PTSD should be August 29, 2003, the date he filed his initial claim for service connection this condition.  

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2013).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  Neither the Veteran nor his representative have asserted that a previous RO or Board decision contained CUE.  

A. Date Entitlement Arose

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date." Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

Here, the Veteran's claim of service connection was reopened and granted in August 2011.  Although the Veteran filed a petition to reopen in May 2011, the RO granted his claim effective November 3, 2009, the date of a statement that the RO construed as a petition to reopen.  This is recognition that entitlement to benefits existed before the date of the November 3, 2009 petition to reopen.  See Akers, 673 F.3d at 1359.

B. Date of Claim

Because the facts found show that entitlement to service connection for PTSD arose prior to November 3, 2009, the remaining question is when the Veteran filed his instant petition to reopen.  When a claim is reopened, the Veteran "cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).  

The Veteran filed his initial claim of entitlement to service connection for PTSD on August 29, 2003.  The RO denied his claim in a December 2004 rating decision.  The Veteran appeal his case and his claim was denied by the Board on February 17, 2009.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2013).  Further, the Board decision is also final.  38 C.F.R. § 20.1100 (2013).  As noted above, there is no CUE motion currently before the Board.  Because the February 17, 2009 Board decision is final, an effective date prior to then is not assignable.  Therefore, the question thus becomes whether the Veteran filed a petition to reopen after the February 2009 Board denial, but before the present effective date of November 3, 2009.  

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).  If the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).

The Veteran filed his first petition to reopen his claim on May 26, 2009.  He specifically stated that he wished to "reopen" his claim for service connection for PTSD.  The RO denied his petition in a September 2009 rating decision.  On November 3, 2009, the Veteran filed a second statement, which the RO interpreted as a new petition to reopen his previously denied service connection claim, as opposed to an NOD.  The RO then denied his claim again in a June 2010 rating decision.  He filed another petition to reopen in July 2010 and the RO denied his claim again in a December 2010 rating decision.  Finally, he filed a petition to reopen in May 2011.  In the August 2011 rating decision on appeal, the RO reopened and granted his claim for service connection for PTSD effective November 3, 2009.  

The Board construes the Veteran's November 3, 2009 statement to be a timely NOD to the September 2009 rating decision.  In his statement, the Veteran asked the RO to "reconsider" the September 2009 rating decision.  Interpreting this statement in the most favorable light, the Board concludes that the Veteran was expressing disagreement with the September 2009 rating decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 (2013).  As a result, the September 2009 RO decision is not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).  Therefore the proper effective date is May 26, 2009, the date he filed his first petition to reopen his claim for service connection for PTSD following the February 2009 final Board denial.  

There are no informal claims of record between the Board's February 2009 denial and May 26, 2009 that would permit an even earlier effective date.  Significantly, the first communication to VA from the Veteran following the February 17, 2009 Board denial was his May 26, 2009 petition to reopen.  The claims file contains medical evidence that the Veteran's PTSD was present prior to May 26, 2009.  These treatment records may not be considered an informal claim for service connection, however, because service connection for PTSD was not in effect at that time.  Further, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2013) (2013); Servello, 3 Vet. App. at 199; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim prior to May 26, 2009, an earlier effective date is not assignable. See 38 C.F.R. § 3.400(r) (2013).  

Finally, in June 2013, the Veteran's representative argued that under VBA Training Letter 10-05 (Relaxation of Evidentiary Standard for Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3) (July 16, 2010)), his stressor should have been conceded in an earlier decision because it was based upon fear.  If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).  However, the amendments to 38 C.F.R. § 3.304(f)(3) are not considered a liberalizing law under 38 C.F.R. § 3.114 (2013).  75 Fed. Reg. 39843, 39851 (July 13, 2010).  

For these reasons, an effective date of May 26, 2009, for the award of service connection for his PTSD, but not earlier, is warranted.  This outcome results from resolving all reasonable doubt in the Veteran's favor.


ORDER

An earlier effective date of May 26, 2009, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In this case, a remand is necessary because the evidence shows that the May 2013 VA examination does not convey the current severity of the Veteran's PTSD.  Specifically, in an August 2013 statement, the Veteran reported periods of "uncontrollable rage" and homicidal ideation.  At his August 2013 hearing he testified that, among other symptoms, he had six or more panic attacks per week, thoughts of hurting himself and others, and memory impairment.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a psychiatric examination with an appropriate clinician to determine the current severity of his service-connected PTSD.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his employability and daily activities.  A GAF score should be provided, if possible.   

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


